Case 19-31532   Doc 1   Filed 11/05/19 Entered 11/05/19 16:14:48   Desc Main
                          Document     Page 1 of 13
Case 19-31532   Doc 1   Filed 11/05/19 Entered 11/05/19 16:14:48   Desc Main
                          Document     Page 2 of 13
Case 19-31532   Doc 1   Filed 11/05/19 Entered 11/05/19 16:14:48   Desc Main
                          Document     Page 3 of 13
Case 19-31532   Doc 1   Filed 11/05/19 Entered 11/05/19 16:14:48   Desc Main
                          Document     Page 4 of 13
Case 19-31532   Doc 1   Filed 11/05/19 Entered 11/05/19 16:14:48   Desc Main
                          Document     Page 5 of 13
Case 19-31532   Doc 1   Filed 11/05/19 Entered 11/05/19 16:14:48   Desc Main
                          Document     Page 6 of 13
Case 19-31532   Doc 1   Filed 11/05/19 Entered 11/05/19 16:14:48   Desc Main
                          Document     Page 7 of 13
Case 19-31532   Doc 1   Filed 11/05/19 Entered 11/05/19 16:14:48   Desc Main
                          Document     Page 8 of 13
Case 19-31532   Doc 1   Filed 11/05/19 Entered 11/05/19 16:14:48   Desc Main
                          Document     Page 9 of 13
Case 19-31532   Doc 1   Filed 11/05/19 Entered 11/05/19 16:14:48   Desc Main
                         Document     Page 10 of 13
Case 19-31532   Doc 1   Filed 11/05/19 Entered 11/05/19 16:14:48   Desc Main
                         Document     Page 11 of 13
Case 19-31532   Doc 1   Filed 11/05/19 Entered 11/05/19 16:14:48   Desc Main
                         Document     Page 12 of 13
Case 19-31532   Doc 1   Filed 11/05/19 Entered 11/05/19 16:14:48   Desc Main
                         Document     Page 13 of 13
